

Exhibit 10.25
AMENDED AND RESTATED
SENIOR ADVISOR AGREEMENT




THIS AMENDED AND RESTATED SENIOR ADVISOR AGREEMENT (this “Agreement”) is made
and entered into the 30th day of December, 2008, by and among HAWK CORPORATION,
a Delaware corporation (“Hawk” or the “Company”) and NORMAN C. HARBERT
(“Harbert”).
RECITALS


A.           The Company and Harbert are parties to the Senior Advisor Agreement
dated as of June 1, 2005 (the “Senior Advisor Agreement”).
B.           In order to ensure compliance with Section 409A (as defined below),
the parties desire to amend and restate the Senior Advisor Agreement in its
entirety as set forth in this Agreement.
NOW THEREFORE, in consideration of the premises and the promises and agreements
contained herein and other good and valuable consideration, the sufficiency and
receipt of which
are hereby acknowledged, and intending to be legally bound, the Company and
Harbert amend and restate the Senior Advisor Agreement, as follows:
1.           EMPLOYMENT.  The Company hereby employs Harbert as a senior advisor
and Harbert agrees to be employed by the Company as a senior advisor for a
period commencing as of the date hereof and terminating on June 30, 2012.  Such
period, together with the period of any extension or renewal upon the mutual
agreement of the Company and Harbert, of such employment is herein referred to
as the “Advisory Period.”
2.           COMPENSATION AND BENEFITS.  Provided that Harbert’s employment
hereunder is not terminated in accordance with this Agreement, during the
Advisory Period Harbert shall receive as compensation:
(a)           Salary:  Salary at the annual rate of $418,625, payable not less
frequently than semi-monthly in accordance with the Company’s normal payroll
procedures (as adjusted from time to time, the “Base Wages”), reduced by any
payments made to Harbert under (i) any non-contributory defined benefit plan
maintained by the Company (“Defined Benefit Payments”) and (ii) any disability
or similar policy.  To ensure compliance with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the Department of Treasury
regulations and other interpretive guidance issued thereunder, each as in effect
from time to time (collectively, “Section 409A”), in no event shall any portion
of the Base Wages be paid later than March 15 of the calendar year following the
calendar year in which the Base Wages were earned and accrued.
(b)           Harbert Benefit Programs:  Harbert shall have the right to
participate, subject to any applicable eligibility requirements, in all
corporate employee benefit programs offered to “executive” employees by the
Company and any other plans made available by the Company in the future to its
executives and “key” management employees, including, if any, the Company’s
401(k) plan, health and life insurance programs and non-contributory defined
benefit plans.
(c)           Executive Bonus Plan:  During each year of the Advisory Period,
Harbert shall receive a bonus pursuant to the Annual Incentive Compensation Plan
presently in effect in an amount $100,000 less than the bonus payable to
Ronald E. Weinberg (“Weinberg”) but not to exceed $250,000.  To ensure
compliance with Section 409A, any bonus payment payable under this Section 2(c)
shall be paid no later than March 15 of the calendar year following the calendar
year in which the amount was earned and accrued.
(d)           Business Expenses:  The Company shall promptly reimburse Harbert
for all reasonable and necessary business expenses incurred by Harbert on behalf
of the Company and its parent, wholly-owned subsidiaries or affiliated entities
during the Advisory Period.  Harbert shall submit to the Company appropriate
expense reports that detail such expenses and includes copies of receipts where
appropriate.  To ensure compliance with Section 409A, reimbursed business
expenses payable under this Section 2(d) for each calendar year shall be paid no
later than March 15 of the calendar year following the calendar year in which
those expenses were incurred by Employee.
(e)           Office:  Harbert shall retain the office he is presently housed in
or its equivalent.
(f)           Automobile Expenses:  Harbert shall be entitled to receive a car
allowance in the amount determined by the Company’s Compensation Committee
(regardless of its membership), but not less than the amount presently paid,
payable semi-monthly.  The Company shall provide property and liability
insurance on Harbert’s automobile and reimburse Harbert for the reasonable
maintenance and repair costs incurred with respect to Harbert’s automobile.  To
ensure compliance with Section 409A, (i) car allowance amounts shall be paid no
later than March 15 of the calendar year following the calendar year in which
Employee’s right to each amount accrued and (ii) reimbursed maintenance and
repair costs shall be paid no later than March 15 of the calendar year following
the calendar year in which those expenses were incurred by Employee.
(g)           Insurance:  For the Advisory Period and any renewal thereof, the
Company shall continue to maintain and pay the premiums on the insurance
policies issued by Massachusetts Mutual Life (Policy Numbers 71396950 and
6160812), or such other similar policies as may be agreed by Harbert.  Such
insurance policies shall continue to be subject to the applicable split-dollar
agreements between the Company and Harbert.
3.           ADJUSTMENTS TO COMPENSATION.  Harbert hereby authorizes the Company
to withhold and withdraw from amounts payable to Harbert under this Agreement
all applicable amounts required by federal, state and local laws.
4.           DUTIES.  Harbert shall, during the Advisory Period, serve as the
Chairman Emeritus of the Board and senior advisor of the Company or in any
capacity as the Board of Directors (the “Board”) may request and Harbert shall
mutually agree to serve from time to time and in such capacity.  Harbert's title
shall be Chairman Emeritus of the Board and Founder.  During the Advisory
Period, Harbert shall perform such duties and responsibilities as are
customarily assigned to the Chairman Emeritus and Founder and senior advisor of
the Company and shall chair the Company's annual stockholder meeting.  Harbert
shall be required to devote the time and efforts to the business and affairs of
the Company as is necessary to discharge his duties and Harbert may (i) serve on
the boards of directors of other companies and on the boards of trustees of
charitable organizations, and (ii) devote a portion of his time and efforts to
the making and management of personal investments, in each case for so long as
Harbert continues to substantially perform his duties and functions hereunder to
the best of his ability and skill in such a manner as to promote the best
interests of the Company.  Harbert further agrees to serve as a director on the
boards of directors of the Company’s subsidiaries or affiliated entities and in
one or more executive offices of any of the Company’s subsidiaries or affiliated
entities.
5.           LIMITATIONS ON AUTHORITY.
(a)           Notwithstanding anything else herein contained, Harbert shall
adhere to the written limitations on authority as issued from time to time by
the Board.  Nothing contained herein shall be deemed to restrict the power of
the Board to limit the authority of Harbert.  Any violation of the terms of this
Section 5(a) shall be deemed to be a material violation of a provision of this
Agreement.
 
91


(b)           Notwithstanding anything else herein contained, the Company shall
cause Weinberg, as long as he remains Chief Executive Officer of Hawk and any
successor to Weinberg as Chief Executive Officer of Hawk, to consult in advance
with Harbert on each of the matters set forth below; provided that each of the
Company and Harbert understand and agree that Harbert’s advice shall be sought
but that his consent and/or approval with respect to any of the following
matters shall not be required:
(i)           The (A) evaluation of key management employees of the Company
together with salary reviews, and (B) increases in compensation of key
management employees of Hawk;
(ii)           The entering into and/or execution of contracts, agreements,
joint ventures and other commitments which would have a material effect on the
business, financial condition and affairs, properties, assets, obligations, and
operation of Hawk;
(iii)           The formulation of the annual budget and business plan of Hawk;
(iv)           The formulation of the business goals of Hawk;
(v)           The merger, consolidation, combination, liquidation, or sale of
all or substantially all the assets or stock of Hawk or any of its affiliates
that are material to Hawk as a whole and the acquisition or purchase of all or
substantially all the assets or stock of another company or entity that is
material to Hawk as a whole; and
(vi)           Any other matter which would have a material effect on the
business, operations, financial condition or affairs, assets or properties of
Hawk.
(c)           Harbert is not vested with any authority to set policy on behalf
of the Company.
Failure to comply with this Section 5 shall not be deemed a material breach of
this Agreement.
6.           DEATH OF EMPLOYEE.
(a)           In the event Harbert should die during the Advisory Period and:
(i)           at the time of Harbert’s death, Harbert has a wife, then:  (A)
 payments shall be made pursuant to and in accordance with the Amended and
Restated Wage Continuation Agreement between the Company and Harbert dated as of
December 31, 2001, and the First Amendment to Restated Wage Continuation
Agreement of even date (collectively, the “Wage Continuation Agreement”), which
are herein incorporated by reference; (B) the Company shall pay to Harbert’s
wife the amount of bonus which Harbert would have received under Section 2(c)
hereof for the year of Harbert’s death which shall be prorated for the portion
of the year ending upon the date of death; and (C) the Company shall continue to
provide and/or pay for the existing health care coverage to Harbert’s wife to
the maximum extent allowable in all respects under applicable law; provided,
however, that Harbert’s surviving spouse’s primary provider of medical coverage
shall be Medicare and the Company’s health care coverage shall be the secondary
payor; and provided further, however, that the combined benefits of Medicare and
the Medicare supplemental policy shall be substantially the same as then
available under the Company’s existing health care coverage for active
employees; or
(ii)           at the time of Harbert’s death, Harbert has no wife, then the
Company shall:  (A) for a period of two (2) years, continue to pay Harbert’s
Base Wages at the same monthly amount earned by Harbert immediately prior to his
death to Harbert’s beneficiaries or estate; and (B) pay to Harbert’s
beneficiaries or his estate, the amount of bonus which the Harbert would have
received under Section 2(c) hereof for the year of Harbert’s death which shall
be prorated for the portion of the year ending upon the date of death.
(b)           To ensure compliance with Section 409A, the Company shall pay:
(i)           any amount payable under Section 6(a)(i)(B) or (a)(ii)(B) by no
later than March 15 of the calendar year following the year of Harbert’s death;
(ii)           all amounts payable under Section 6(a)(ii)(A) semi-monthly in
accordance with the Company’s normal payroll procedures in effect on the date of
this Agreement beginning with the first month following the month of Harbert’s
death; and
(iii)           to the extent that any continued payments or reimbursements of
health care coverage under Section 6(a)(i)(C) above are deemed to constitute
taxable compensation, any such payment due to Harbert’s wife shall be paid on or
before the last day of the calendar year following the calendar year in which
the related expense was incurred.  The amount of any such payments eligible for
reimbursement in one year shall not affect the payments or expenses that are
eligible for payment or reimbursement in any other taxable year, and the right
of Harbert’s wife to such payments or reimbursement shall not be subject to
liquidation or exchange for any other benefit.
7.           DISABILITY OF EMPLOYEE.
[INTENTIONALLY OMITTED.]
8.           TERMINATION.
(a)           The Company may terminate Harbert’s employment hereunder at any
time for cause, which shall be deemed to include the following:  (i) Harbert’s
engaging in fraud, misappropriation of funds, embezzlement or like conduct
committed against the Company; or (ii) Harbert’s conviction of a felony.
(b)           Harbert’s employment hereunder may be terminated by the Company in
the event of Harbert’s voluntarily leaving the employ of the Company.
(c)           If the Company terminates the employment of Harbert:
(i)           for cause pursuant to Section 8(a), then the Company shall not be
obligated to make any further payments to Harbert under this Agreement or
otherwise (including, without limitation, any accrued and unpaid bonuses and
severance benefits), except for amounts of any earned and unpaid Base Wages;
(ii)           under Section 8(b) above, then the Company and/or its successor
(whether direct or indirect, by purchase, merger, consolidation, by operation of
law or otherwise), shall be obligated to continue to pay Harbert the Base Wages
through the date that Harbert voluntarily leaves the employ of the Company;
provided, however, that Harbert shall not be entitled to any bonus payments; or
(iii)           for any reason other than for cause as set forth in Section 8(a)
hereof, then the Company and/or its successor (whether direct or indirect, by
purchase, merger, consolidation, by operation of law or otherwise), shall be
obligated to continue to pay Harbert the Base Wages for the remainder of the
Advisory Period and any bonuses he would have earned if still employed through
the end of the Advisory Period, and shall be further obligated to continue to
provide and/or pay for the existing health care coverage to Harbert for the
remainder of the Advisory Period.
(d)           To ensure compliance with Section 409A, the Company shall pay:
(i)           all amounts payable under Sections 8(c)(i) and (ii) semi-monthly
in accordance with the Company’s normal payroll procedures in effect on the date
of this Agreement; provided, however that no amount payable under Section
8(c)(i) or (ii) shall be paid later than March 15 of the calendar year following
the year in which the amount was earned and accrued;
 
 
92


 
(ii)           all amounts payable under Section 8(c)(iii):  (A) constituting
Base Wages, semi-monthly in accordance with the Company’s normal payroll
procedures in effect on the date of this Agreement beginning with the first pay
period (determined in accordance with the Company’s normal payroll procedures)
following the date of Harbert’s termination, and (B) constituting bonus
payments, on March 15 of the calendar year following the year in which each
amount is earned and accrued; and
(iii)           to the extent that any continued payments or reimbursements of
health care coverage under Section 8(c)(iii) above are deemed to constitute
taxable compensation to Harbert, any such payment due to Harbert shall be paid
to Harbert on or before the last day of Harbert’s taxable year following the
taxable year in which the related expense was incurred.  The amount of any such
payments eligible for reimbursement in one year shall not affect the payments or
expenses that are eligible for payment or reimbursement in any other taxable
year, and Harbert’s right to such payments or reimbursement shall not be subject
to liquidation or exchange for any other benefit.
(e)           In the event that Harbert’s employment with the Company is
terminated by the Company or by Harbert, the parties agree that the provisions
of Sections 8(c), 8(d), 9, 10, 11, 12, 13, 14, 17, 18, 22, 25 and 26 hereof
shall survive such termination and continue in full force and effect.
9.           NON-COMPETITION.  Harbert recognizes and acknowledges that the
business of the Company is the manufacture, marketing and development of
friction materials, metal stampings, powder metals, metal injection moldings,
rotors, electric motors, performance racing products and businesses related
thereto.  Harbert agrees that within the United States, Canada, Italy, Mexico
and China and any other location in which the Company engaged in all or part of
the above-described business at any time during the Advisory Period, and for
two (2) years from and after the date of the termination of Harbert’s employment
hereunder (the “Restricted Period”), Harbert shall not, in any manner, directly
or indirectly on behalf of himself or any other person, firm, business or
corporation:
(a)           establish, operate or engage in, financially or otherwise, as an
owner, partner, shareholder, officer, director, licensor, licensee, principal,
agent, employee, trustee, consultant or in any other relationship or capacity,
the business of the Company;
(b)           request or instigate any account or customer of the Company or its
subsidiaries or affiliates to withdraw, diminish, curtail or cancel any of its
business with the Company or its subsidiaries or affiliates; or
(c)           hire, solicit, or encourage to either leave the employment of or
cease working with the Company or its subsidiaries or affiliates (i) any current
employee of the Company or its subsidiaries or affiliates, or (ii) any employee
who has left the employment of or ceased working with the Company or its
subsidiaries or affiliates within one (1) year of the date of termination of
such employee’s employment with the Company.
 
In the event of Harbert’s breach of any provision of this Section, the running
of the Restricted Period shall be automatically tolled (i.e., no part of the
Restricted Period shall expire) from and after the date of the first such
breach.
10.           CONFIDENTIAL INFORMATION.  Harbert recognizes and acknowledges
that confidential information, including, without limitation, information,
knowledge or data:  (a) of a business nature such as, but not limited to,
information about cost, price, rates, profits, purchasing, suppliers,
advertising, customers, sales, marketing, promotion, compensation, employment,
personnel, including information regarding present and prospective customers and
the business affairs and financial condition of the Company; (b) of a technical
nature such as, but not limited to, methods, know-how, processes and research;
(c) pertaining to future developments such as, but not limited to, research and
development projects and future marketing, advertising or promotion; and
(d) pertaining to trade secrets of the Company; and including all other matters
which the Company treats as confidential (the items described above being
hereafter collectively referred to as “Confidential Information”), are valuable,
special and unique assets of the Company.  During and after the Restricted
Period, Harbert shall keep secret and retain in strictest confidence, shall not
use for the benefit of himself or others except in connection with the business
and affairs of the Company, any and all Confidential Information learned or
obtained by Harbert before or after the date of this Agreement, and shall not
disclose such Confidential Information to anyone outside of the Company either
during or after employment by the Company, except as required in the course of
performing duties of his employment with the Company, without the express
written consent of the Company or as required by law.
11.           PROPERTY OF EMPLOYER.  Harbert agrees to deliver promptly to the
Company all manuals, letters, notes, notebooks, reports, computer programs and
files, memoranda, customer and supplier lists and all other materials relating
in any way to the business of the Company and in any way obtained by Harbert
during the period of his employment with the Company which are in his possession
or under his control, and all copies thereof, (i) upon termination of Harbert’s
employment with the Company, or (ii) at any other time at the Company’s
request.  Harbert further agrees that he will not make or retain any copies of
any of the foregoing and that he will so represent to the Company upon
termination of his employment hereunder.
12.           RIGHTS AND REMEDIES UPON BREACH.  Both parties recognize that the
rights and obligations set forth in this Agreement are special, unique and of
extraordinary character.  If Harbert breaches, or threatens to commit a breach
of, any of the provisions of Sections 9 through 11 hereof (hereinafter referred
to as the “Restrictive Covenants”), then the Company shall have the right and
remedy to injunctive relief, which right and remedy shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company pursuant
to this Agreement, any applicable law or in equity.  The right and remedy to
have the Restrictive Covenants specifically enforced by any court having equity
jurisdiction, it being acknowledged and agreed that any such breach or
threatened breach will cause irreparable injury to the Company and that money
damages will not provide adequate remedy to the Company.  As to the covenants
contained in Section 9 hereof, specific performance shall be for a period of
time equal to the unexpired portion of the Restricted Period, giving full effect
to the tolling provision of Section 9 hereof, and beginning on the earlier of
the date on which the court’s order becomes final and nonappealable or the date
on which all appeals have been exhausted.
13.           DISCLOSURE.  The Company may notify anyone employing Harbert or
evidencing an intention to employ Harbert as to the existence and provisions of
this Agreement and of the Restrictive Covenants.
14.           INDEMNIFICATION.
(a)           The Company shall indemnify Harbert (and his legal representative
or other successors) to the fullest extent provided by the articles or
certificate of incorporation and by-laws or code of regulations (or other
governing document) of the Company and any wholly-owned subsidiary, as may be
amended or restated from time to time.
(b)           Harbert shall indemnify the Company against any and all losses
incurred by the Company as a result of Harbert’s acts of willful misconduct or
fraud.
15.           ASSIGNMENT.  This Agreement is a personal services contract and it
is expressly agreed that the rights and interests of Harbert hereunder may not
be sold, transferred, assigned, pledged or hypothecated (other than by will or
the laws of descent and distribution).
16.           BINDING EFFECT.  This Agreement shall inure to the benefit of and
be binding upon the parties hereto, their heirs, representatives and permitted
successors and assigns.
93


 
17.           SEVERABILITY.  In case any one or more of the provisions contained
in this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, but this Agreement shall be construed as if such invalid,
illegal, or unenforceable provision had never been contained herein.
18.           BLUE-PENCILLING.  If at any time it shall be determined that any
of the provisions of this Agreement are unreasonable as to time or area, or
both, by any court of competent jurisdiction, the Company shall be entitled to
enforce such provision for such period of time and within such area as may be
determined to be reasonable by such court.
19.           REPRESENTATIONS OF HARBERT.  Harbert represents and warrants, on
behalf of himself, his immediate family and any person, firm or corporation in
which he has a substantial interest, that:
(a)           They are not indebted to the Company in any amount whatsoever;
(b)           They do not, and will not during the Restricted Period, have any
direct or indirect ownership interest in any entity with which the Company has a
business relationship or competes with the Company; provided, however, that the
ownership of, or investments in, at no time exceeding 5% of the issued and
outstanding capital stock of an entity with annual revenues in excess of $20
million shall not constitute a breach of this representation and warranty;
(c)           They are not and will not become, during the Advisory Period,
directly or indirectly, interested in any material contract with the Company
(other than this Agreement); and
(d)           The execution of this Agreement or his employment by the Company
will not breach any agreement or covenant entered into by him that is currently
in effect.
Excluded from the foregoing representations and warranties are transactions
disclosed to the Board done on terms at least as favorable to the Company as
those which it could otherwise have obtained from unrelated third parties.
20.           CONFLICTS OF INTEREST.  In the event that Harbert engages in or
contemplates engagement in a transaction which does affect or could affect the
business of the Company, Harbert agrees to immediately disclose in writing to
the Board all material information relating to same.  Additionally, in the event
that the Company engages in or contemplates engagement in a transaction in which
Harbert has a financial or personal interest, Harbert shall, immediately upon
his learning of said engagement or contemplated engagement, disclose in writing
to the Board all material information relating to said interest.
21.           SECTION 409A.
(a)           To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A.
(b)           If Harbert is a “specified employee” (within the meaning of
Treasury Regulation Section 1.409A-1(i)), as determined by the Company in
accordance with Section 409A, as of the date of Employee’s separation from
service (within the meaning of Treasury Regulation Section 1.409A-1(h)), to the
extent that any payments or benefits under this Agreement are subject to Section
409A and the delayed payment or distribution of all or any portion of those
amounts to which Harbert is entitled under this Agreement, exclusive of any
amount that is permitted to be distributed under U.S. Treasury Regulations
§ 1.409A-1(b)(9)(iii) (regarding the two-times, two year exception), is required
in order to avoid a prohibited distribution under Section 409A(a)(2)(b)(i) of
the Code, then such portion deferred under this Section 21(b) shall be paid or
distributed (without interest) to Harbert in a lump sum on the earlier of (i)
the date that is six (6) months following termination of Harbert’s employment,
(ii) a date that is no later than thirty (30) days after the date of Harbert’s
death, or (iii) the earliest date as is permitted under Section 409A.  For
purposes of clarity, the six (6) month delay shall not apply in the case of
severance pay contemplated by Treasury Regulation Section 1.409A-1(b)(9)(iii) to
the extent of the limits set forth therein.  Any remaining payments due under
this Agreement shall be paid as is otherwise provided in this Agreement.
(c)           For purposes of Section 409A (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive’s right
to receive the installment payments described in Section 8(c)(iii) shall be
treated as a right to receive a series of separate payments and, accordingly,
each installment payment shall at all times be considered a separate and
distinct payment.
(d)           Notwithstanding anything herein to the contrary, to the extent any
of the amounts payable under Section 8(c)(iii) are treated as non-qualified
deferred compensation subject to Section 409A, then no portion of such amounts
shall be payable to Employee unless Employee’s termination of employment
constitutes a “separation from service,” as defined in Treasury Regulation
Section 409A-1(h) (and any successor provision thereto).
(e)           To the maximum extent permitted by applicable law, the amounts
payable to Employee under this Agreement shall be made in reliance upon Treasury
Regulation Section 1.409A-1(b)(9) (with respect to separation pay plans) or
Treasury Regulation Section 1.409A-1(b)(4) (with respect to short-term
deferrals).
(f)           As is provided in Internal Revenue Notice 2007-86, notwithstanding
any other provision of this Agreement, with respect to an election or amendment
to change a time and form of payment under this Agreement that is subject to
Section 409A made on or after January 1, 2008 and on or before December 31,
2008, the election or amendment may apply only to amounts that would otherwise
be payable in 2008 and may not cause an amount to be paid in 2008 that would not
otherwise be payable in 2008.
22.           ACKNOWLEDGMENT.  Harbert acknowledges that:  (i) he has carefully
read all of the terms of this Agreement, and that such terms have been fully
explained to him; (ii) he understands the consequences of each and every term of
this Agreement; (iii) he has had sufficient time and an opportunity to consult
with his own legal advisor prior to signing this Agreement; (iv) he had other
employment opportunities at the time he entered into this Agreement; (v) he
specifically understands that by signing this Agreement he is giving up certain
rights he may have otherwise had, and that he is agreeing to limit his freedom
to engage in certain employment during and after the termination of this
Agreement; and (vi) the limitations to his right to compete contained in this
Agreement represent reasonable limitations as to scope, duration and
geographical area, and that such limitations are reasonably related to
protection which the Company reasonably requires.
 
 
 
 
94


23.           NOTICES.  All notices, requests, demands or other communications
hereunder shall be sent by registered or certified mail to:
the Company:                                                      Board of
Directors
Hawk Corporation
200 Public Square, Suite 1500
Cleveland, Ohio  44114-2301


Copy to:                                Byron S. Krantz, Esq.
Kohrman Jackson & Krantz P.L.L.
One Cleveland Center
1375 East Ninth Street, 20th Floor
Cleveland, Ohio   44114


Harbert:                                           Norman C. Harbert
P.O. Box 127
Hiram, OH 44234

24.           CAPTIONS.  The captions in this Agreement are included for
convenience only and shall not in any way affect the interpretation or
construction of any provision hereof.
25.           GOVERNING LAW.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Ohio.
26.           SUBMISSION TO JURISDICTION.  The Company may enforce any claim
arising out of or relating to this Agreement, or arising from or related to the
advisory relationship existing in connection with this Agreement in any state or
federal court having subject matter jurisdiction and located in Cleveland,
Ohio.  For the purpose of any action or proceeding instituted with respect to
any such claim, Harbert hereby irrevocably submits to the jurisdiction of such
courts and irrevocably consents to the service of process out of said courts by
mailing a copy thereof, by registered mail, postage prepaid, to Harbert and
agrees that such service, to the fullest extent permitted by law, (i) shall be
deemed in every respect effective service of process upon him in any such suit,
action or proceeding, and (ii) shall be taken and held to be valid personal
service upon and personal delivery to him.  Nothing herein contained shall
affect the right of the Company to serve process in any other manner permitted
by law or preclude the Company from bringing an action or proceeding in respect
hereof in any other country, state or place having jurisdiction over such
action.  Harbert irrevocably waives, to the fullest extent permitted by law, any
objection which he has or may have to the laying of the venue of any such suit,
action or proceeding brought in any such court located in Cleveland, Ohio, and
any claim that any such suit, action or proceeding brought in such a court has
been brought in an inconvenient forum.
27.           WAIVER OF BREACH.  The waiver by either party of a breach of any
provisions of this Agreement shall not operate or be construed as a waiver of
any subsequent breach.
28.           AMENDMENT.  This Agreement may be amended only in a writing
executed by both parties hereto.
29.           ENTIRE AGREEMENT.  This Agreement and the Wage Continuation
Agreement between the Company and Harbert constitute the entire agreement
between the parties and this Agreement supersedes all prior and contemporaneous
agreements, understandings, negotiations and discussions, whether written or
oral, of the parties hereto relating to the transactions contemplated by this
Agreement and the Wage Continuation Agreement.  No course of conduct or dealing
between the parties shall be deemed to amend this Agreement.
 
 
IN WITNESS WHEREOF, the undersigned have hereunto set their hand as of the date
first written above.
HAWK CORPORATION




By:/s/ Ronald E.
Weinberg                                                                      
Ronald E. Weinberg
Its:                                                                      Chief
Executive Officer


Attested to:


By:/s/ Byron S.
Krantz                                                                      
Byron S. Krantz
Its:                                                                      Secretary




By:/s/ Norman C.
Harbert                                                                      
Norman C. Harbert
 
 
 
 
 
 
 

95